                Case 21-10457-LSS       Doc 98    Filed 03/23/21     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 MOBITV, INC., et al.,1                              Case No. 21-10457 (LSS)

                      Debtors.                       Jointly Administered


              NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY,
             AND REQUEST FOR SERVICE OF NOTICES AND DOCUMENTS

          PLEASE TAKE NOTICE THAT Ateme (the “Company”), as creditor and party in

interest in the above-captioned case, hereby appears by its counsel, Ropers Majeski PC and

Morris James LLP, and each such counsel hereby enters its appearance pursuant to 11 U.S.C.

§ 1109(b) and Fed. R. Bankr. P. 9010(b), and such counsel hereby requests, pursuant to Fed. R.

Bankr. P. 2002, 3017 and 9007, Del. Bankr. L.R. 2002-1, and 11 U.S.C. §§ 342 and 1109(b), that

copies of all notices and pleadings given or filed in this case be given and served upon them at

the following addresses, and facsimile and telephone numbers:

          Carl N. Kunz, III, Esq.                   Steven G. Polard, Esq.
          MORRIS JAMES LLP                          ROPERS MAJESKI PC
          500 Delaware Avenue, Suite 1500           445 South Figueroa Street, 30th Floor
          P.O. Box 2306                             Los Angeles, CA 90071
          Wilmington, DE 19899-2306                 Telephone: (213) 312-2044
          Telephone: (302) 888-6800                 Facsimile: (213) 312-2001
          Facsimile: (302) 571-1750                 E-mail: steven.polard@ropers.com
          E-mail: ckunz@morrisjames.com

          PLEASE TAKE FURTHER NOTICE THAT, pursuant to 11 U.S.C. § 1109(b), the

foregoing demand includes not only the notices and papers referred to in the Rules specified

above, but also includes, without limitation, any notice, application, complaint, demand, motion,


   1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax
identification number are as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation
(8357). The Debtors’ mailing address is 1900 Powell Street, 9th Floor, Emeryville, CA 94608.


12766556/1
               Case 21-10457-LSS         Doc 98     Filed 03/23/21     Page 2 of 3




petition, pleading or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, hand delivery, e-mail, telephone, telecopy or otherwise filed or

made with regard to the above-referenced case and proceedings herein.

         PLEASE TAKE FURTHER NOTICE THAT neither this Notice of Appearance, nor

any former or later appearance, pleading, claim or suit shall constitute a consent to jurisdiction,

nor shall it waive (1) the Company’s right to have final orders in non-core and core matters in

which the Bankruptcy Court does not have final adjudicatory authority entered only after de novo

review by a District Court Judge, (2) the Company’s right to trial by jury in any proceeding so

triable in this case or any case, controversy, or proceeding related to this case, (3) the Company’s

right to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (4) any other rights, claims, actions, defenses, including defenses to

jurisdiction, setoffs, or recoupments to which the Company may be entitled under agreements, in

law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments the

Company expressly reserves.



                         [The remainder of page intentionally left blank.]




12766556/1
             Case 21-10457-LSS   Doc 98   Filed 03/23/21    Page 3 of 3




Dated: March 23, 2021               MORRIS JAMES LLP

                                    /s/ Carl N. Kunz, III
                                    Carl N. Kunz, III (DE Bar No. 3201)
                                    500 Delaware Avenue, Suite 1500
                                    P.O. Box 2306
                                    Wilmington, DE 19899-2306
                                    Telephone: (302) 888-6800
                                    Facsimile: (302) 571-1750
                                    E-mail: ckunz@morrisjames.com
                                             and
                                    /s/ Steven G. Polard
                                    Steven G. Polard, Esq.
                                    (Pro Hac Vice Application to be filed)
                                    ROPERS MAJESKI PC
                                    445 South Figueroa Street, 30th Floor
                                    Los Angeles, CA 90071
                                    Telephone: (213) 312-2044
                                    Facsimile: (213) 312-2001
                                    E-mail: steven.polard@ropers.com

                                    Attorneys for Ateme




12766556/1
